DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS 

(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-14, drawn to a process for producing an at least partially coated article.
Group lI
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I to Group Il lack unity of invention because even though the inventions of these groups require the technical features, an apparatus in claims 14 and 15, this technical feature is not special technical feature as it does not make a contribution over the prior art in view of Zhu et al. (“Water-based coatings for 3D printed parts”, Journal of Coating Technology and Research, Vol. 12, 2015, 889-897, - of record).
Zhu teaches a process for producing an at least partially coated article comprising the step of producing the article by means of an additive manufacturing process from a construction material (“applying water-based coatings onto 3D printed parts”, Abstract, page 889), characterized in that after the production of the article the process further comprises the step of: at least partially contacting the article with a preparation (“Coatings were applied to the 3D printed rectangular parts using a computer-controlled dip coater”, Coating preparation, page 890) of aqueous polyurethane dispersion (“water-based polyurethane coatings”, Materials, page 890). 
Zhu teaches coating for 3D printing for the purpose of improving surface quality (Abstract). Even if Zhu does not specifically teach that the construction material comprises a thermoplastic polyurethane material, one would have found it obvious to select and use a thermoplastic polyurethane material in the additive manufacturing for the purpose of forming a 3D printed part since it is well known form the prior art to use a thermoplastic polyurethane material for additive manufacturing process (Hattig et al., US 2017/0129177-of record).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between process and apparatus for its practice claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order 
During a telephone conversation with Jed C. Benson (Reg. 77,279) on 02/07/2022 a provisional election was made to prosecute the invention of Group l, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 08/08/2019, 11/02/2021 and 11/16/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mireles et al. (“Analysis of Sealing Methods for FDM-fabricated Parts”, Proceeding from Solid Free-form Fabrication Symposium, 185–196, Austin, TX, August 2011) in view of Hattig et al. (US 2017/0129177-of record). Additional supporting evidence provided by Hopkinson et al. (EP1648686).

With respect to claim 1, Mireles teaches a process for producing an at least partially coated article comprising the step of producing the article by means of an additive manufacturing process from a construction material (“sealing methods for FDM-fabricated parts”, Title and Abstract, page 185), characterized in that after the production of the article the process further comprises the step of: at least partially contacting the article with a preparation (“parts manufactured with Fused Deposition Modeling (FDM) were sealed with a variety of sealants”, Abstract, page 185) of aqueous polyurethane dispersion (“PRO finisher water-base polyurethane”, Fig. 8, page 193). 
Mireles teaches using ABS-M30 with an FDM 400mc system to produce the 3D printed parts (2 Materials, page 186), but does not specifically teach that the construction material comprises a thermoplastic polyurethane material.
In the same field of endeavor, additive manufacturing methods, Hattig teaches the use of thermoplastic polyurethane powders in powder-based additive manufacturing methods for the production of thermoplastic elastic articles (Abstract and Pa [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mireles with the teachings of Hattig and substitute thermoplastic polyurethane powders and a powder-based additive manufacturing system for ABS-M30 and the FDM 400mc system for the purpose of production of thermoplastic elastic articles and sealing/coating the thermoplastic elastic articles.

With respect to claim 5, Mireles as applied to claim 1 above further teaches that sections of the article that are contacted with the preparation have a porosity Φ of ≥0.01 to ≤0.6 and the porosity Φ is expressed as: Φ=1−(ρ/ρ0), wherein ρ represents the 0 represents the true density of the construction material (“Volume of porosity for the multi-feature test part was found to be …5.96% of the total volume”, 4.1 Vacuum infiltration, page 192).

With respect to claims 6 and 7, Hattig as applied to claim 1 above further teaches that the production of the article by means of the additive manufacturing process (“powder-based additive manufacturing processes are laser sintering or high speed sintering (HSS)”, Pa [0005]) comprises the steps of: 
applying a layer of particles comprising the construction material onto a target surface (“(EP 1648686 B)”, Pa [0005]; Fig. 7 in EP 1648686 B); 
energizing/ irradiating a selected portion of the layer corresponding to a cross section of the article with an energy beam to join the particles in the selected portion (“introducing energy for selective melting into the polymer”, Pa [0005]);
inherently repeating the steps of applying and energizing for a plurality of layers so that the joined portions of the adjacent layers become joined to form the article (“introducing energy for selective melting into the polymer”, Pa [0005]).

With respect to claim 8, Hattig as applied to claim 6 above further teaches that the energizing of a selected portion of the layer corresponding to a cross section of the article to join the particles in the selected portion (“high speed sintering (HSS) process (EP 1648686 B)”, Pa [0005]) comprises the steps of:


With respect to claim 10, Hattig as applied to claim 1 above further teaches that the construction material comprises a thermoplastic polyurethane elastomer (Example 2 in Table 1) having a melting range (DSC, differential scanning calorimetry; second heating at a heating rate of 5 K/min) of ≥20° C. to ≤240° C. (“80-155”), a Shore A hardness according to DIN ISO 7619-1 of 70. Even if Hattig does not specifically teach the claimed range of a Shore hardness of ≥40 A to ≤ 85 D, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 11, Hattig as applied to claim 1 above further teaches that the construction material comprises a thermoplastic polyurethane elastomer (Example 2 in Table 1) which
has a melting range (DSC, differential scanning calorimetry; second heating at a heating rate of 5 K/min) of ≥20° C. to ≤240° C. (“80-155”),
has a Shore A hardness according to DIN ISO 7619-1 of ≥40 A to ≤85 D (“70”, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)),
has a melt volume rate (MVR) according to ISO 1133 (10 kg) at a temperature T of 5 to 15 cm3/10 min (“13”) and
exhibits a change in the melt volume rate (10 kg) at an increase of this temperature T by 20° C. of ≤90 cm3/10 min (“40”).

With respect to claim 12, Hattig as applied to claim 1 above further teaches that the construction material comprises a thermoplastic polyurethane elastomer obtainable from the reaction of the following components:
a) at least one organic diisocyanate (Pa [0013])
b) at least one compound having isocyanate-reactive groups and having a number-average molecular weight (Mn) of ≥500 g/mol to ≤6000 g/mol and a number-average functionality of the sum total of the components b) of ≥1.8 to ≤2.5 (Pa [0014])
c) at least one chain extender having a molecular weight (Mn) of 60-450 g/mol and a number-average functionality of the sum total of the chain extenders c) of 1.8 to 2.5 (Pa [0015]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mireles et al. (“Analysis of Sealing Methods for FDM-fabricated Parts”, Proceeding from Solid Free-form Fabrication Symposium, 185–196, Austin, TX, August 2011) in view of Hattig et al. (US 2017/0129177-of record) as applied to claim 1 above, and further in view of Zastrow et al. (US 2013/0144007).

With respect to claim 2, Mireles as applied to claim 1 above teaches the PRO finisher water-base polyurethane (Fig. 8, page 193), but is silent to the claimed composition of the aqueous polyurethane dispersion.
In the same field of endeavor, aqueous polyurethane-polyurea dispersions to produce coating agents and adhesives, Zastrow teaches that in a method for producing aqueous polyurethane-polyurea dispersions, in a first step (I) an isocyanate-functional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mireles with the teachings of Zastrow and substitute aqueous polyurethane-polyurea dispersions for PRO finisher water-base polyurethane produced by the method taught by Zastrow for the purpose of coating the 3D printed parts, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B))

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mireles et al. (“Analysis of Sealing Methods for FDM-fabricated Parts”, Proceeding from Solid Free-form Fabrication Symposium, 185–196, Austin, TX, August 2011) in view of Hattig et al. (US 2017/0129177-of record) as applied to claim 1 above, and further in view of Achten et al. (US 2013/0273375).

With respect to claim 3, Mireles as applied to claim 1 above teaches multiple types of sealants including PRO finisher water-base polyurethane (Fig. 8, page 193), but is silent to the claimed aqueous dispersion of an OH-containing polymer which further contains an NCO-containing compound.
In the same field of endeavor, waterborne adhesives, Achten teaches novel waterborne adhesives which are polymerisable by UV light and are capable of being activated by heat, and which particularly display good adhesion to difficult substrates (Abstract), and the dispersion comprises the components: A) one or more compounds comprising uncrosslinked polymer-bonded (meth)acrylates having an OH number of 20 to 300 mg KOH/g of substance (“polymeric unsaturated (meth)acrylate groups may be used by themselves …The use of polyester acrylates containing hydroxyl groups and having an OH content of ≧30 mg KOH/g to ≦300 mg KOH/g”, Pa [0086]), D) one or more compounds having at least one isocyanate-reactive group and additionally groups which are nonionic, anionic or capable of forming anionic groups and have a dispersing effect for the polyurethane acrylates (“isocyanate-reactive oligomeric”, Pa [0086]; and “components C) are mono- or difunctional polyethers which have a non-ionic hydophilising action”, Pa [0047]), E) one or more organic compounds having 2 or more isocyanate groups (“organic compounds which have at least two free isocyanate groups”, Pa [0038]), F) optionally neutralizing amines in combination with compounds D) (Pa [0045]), G) optionally urethanization catalysts and optionally further assistant and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mireles with the teachings of Zastrow and substitute waterborne polyurethane adhesives for PRO finisher water-base polyurethane which are polymerisable by UV light and are capable of being activated by heat, and which particularly display good adhesion to difficult substrates for the purpose of coating the 3D printed parts.

With respect to claim 4, Mireles as applied to claim 1 above teaches multiple types of sealants including PRO finisher water-base polyurethane (Fig. 8, page 193), but is silent to the claimed NCO-containing compound in the aqueous preparation of the NCO-containing compound without OH-containing polymers in the preparation.
In the same field of endeavor, waterborne adhesives, Achten teaches novel waterborne adhesives which are polymerisable by UV light and are capable of being activated by heat, and which particularly display good adhesion to difficult substrates (Abstract), and the dispersion is a compound based on aliphatic, cycloaliphatic, araliphatic and/or aromatic diisocyanates (Pa [0030]) having: a) an average isocyanate functionality of at least 2.0 (“organic compounds which have at least two free isocyanate groups”, Pa [0038]), b) a content of isocyanate groups (calculated as NCO; molecular weight=42) of 5.0% to 25.0% by weight (“(B) at least one di- and/or polyisocyanate component”, Pa [0025]; “The content of component B) in the polyurethane according to the invention is …from 7 to 25 wt. %.”, Pa [0042]) and c) an anionically and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mireles with the teachings of Zastrow and substitute waterborne polyurethane adhesives for PRO finisher water-base polyurethane which are polymerisable by UV light and are capable of being activated by heat, and which particularly display good adhesion to difficult substrates for the purpose of coating the 3D printed parts.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mireles et al. (“Analysis of Sealing Methods for FDM-fabricated Parts”, Proceeding from Solid Free-form Fabrication Symposium, 185–196, Austin, TX, August 2011) in view of Hattig et al. (US 2017/0129177-of record) as applied to claim 1 above, and further in view of Cernohous et al. (US 2016/0251486).

With respect to claim 9, Mireles as applied to claim 1 above teaches using ABS-M30 with an FDM 400mc system to produce the 3D printed parts (2 Materials, page 186), and Hattig teaches using thermoplastic polyurethane powders in powder-based additive manufacturing processes (Pa [0001]), but none of them teaches additive manufacturing using a filament comprising a thermoplastic polyurethane.
In the same field of endeavor, extrusion based additive manufacturing, Cernohous teaches that the method includes feeding a consumable filament to a liquefier assembly retained by the additive manufacturing system, melting the fed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mireles with the teachings of Cernohous and substitute thermoplastic polyurethane elastomer filament and the extrusion based additive manufacturing system for ABS-M30 and the FDM 400mc system for the purpose of production of thermoplastic elastic articles.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mireles et al. (“Analysis of Sealing Methods for FDM-fabricated Parts”, Proceeding from Solid Free-form Fabrication Symposium, 185–196, Austin, TX, August 2011) in view of Hattig et al. (US 2017/0129177-of record) as applied to claim 1 above, and further in view of Schumann et al. (US 2009/0286950).

With respect to claim 13, Hattig as applied to claim 1 above further teaches that the construction material comprises a thermoplastic polyurethane elastomer having a melting range (DSC, differential scanning calorimetry; 2nd heating at a heating rate of 5 K/min) of ≥20° C. to ≤170° C (Pa [0020]). Even if Hattig does not specifically teach the claimed range of a melting range (20-100° C), in the case where claimed ranges 
Hattig further teaches that the thermoplastic polyurethane elastomer is obtainable from the reaction of the components, a) at least one organic diisocyanate (Pa [0013]), b) at least one compound having groups which are reactive toward isocyanate groups such as hydroxyl-containing polyester polyols or polyether polyols (Pa [0014] and [0034]), c) at least one chain extender such as aliphatic diols (Pa [0015] and [0038]), but does not specifically teach that the thermoplastic polyurethane elastomer has a magnitude of complex viscosity |η*| (determined by viscometry measurement in the melt with a plate/plate oscillation shear viscometer at 100° C. and an angular frequency of 1/s) of ≥10 Pas to ≤1 000 000 Pas.
In the same field of endeavor, process of producing a chemically crosslinked polyurethane film, Schumann teaches that the hydroxyl-functionalized polyurethane hotmelt prepolymer is prepared by the mixture comprising two or more polyols, such as polyether polyols and polyester polyols, with one or more polyisocyanates (Pa [0022] and [0038]), and chain extenders such as 1,2-ethanediol, etc. (Pa [0041]). Schumann further teaches that when the reaction has reached completion, the reaction product has a complex viscosity, measured using a rheometer in an oscillation experiment with a sinusoidally oscillating shearing stress, in a plate/plate arrangement at a temperature of 23° C. and an oscillation frequency of 10 rad/s, of at least 8000 Pas, preferably at least 10 000 Pas. At 70° C. and a frequency of 10 rad/s the complex viscosity is at least 300 Pas, preferably at least 500 Pas (Pa [0028]). 


With respect to claim 14, Hattig as applied to claim 1 above further teaches that the construction material comprises a thermoplastic polyurethane elastomer obtainable from the reaction of a polyisocyanate component (Pa [0013]) and a polyol component such as hydroxyl-containing polyester polyols (Pa [0014] and [0034]), but does not specifically teach that the polyester polyol has a no-flow point (ASTM D5985) of ≥25° C.
In the same field of endeavor, process of producing a chemically crosslinked polyurethane film, Schumann teaches that the hydroxyl-functionalized polyurethane hotmelt prepolymer is prepared by the mixture comprising two or more polyols, such as polyester polyols, with one or more polyisocyanates (Pa [0022] and [0038]), and chain extenders such as 1,2-ethanediol, etc. (Pa [0041]). Schumann further teaches that in order to ensure that the hydroxyl-functionalized polyurethane prepolymer is solid at room temperature, crystalline polyols which are solid at room temperature can be used 
One would have found it obvious to use the crystalline polyester polyols in the Hattig’s method in order to ensure that the thermoplastic polyurethane elastomer is solid at room temperature so as to use it in the powder-based additive manufacturing. Even though Schumann is silent to a no-flow point (ASTM D5985) of the polyester polyol, since the crystalline polyols are solid at room temperature, one of ordinary skill in the art would appreciate that the no-flow point (ASTM D5985) of the crystalline polyols taught by Schumann would at least overlap the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742